
	

114 HR 4800 IH: To authorize the Secretary of the Interior to carry out a land exchange involving lands within the boundaries of the Cape Cod National Seashore, and for other purposes.
U.S. House of Representatives
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4800
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2016
			Mr. Keating introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To authorize the Secretary of the Interior to carry out a land exchange involving lands within the
			 boundaries of the Cape Cod National Seashore, and for other purposes.
	
	
		1.Land exchange involving cape cod national seashore
 (a)Authorization of exchangeIf title acceptable to the Secretary of the Interior, acting through the National Park Service, referred to hereafter in this section as the Secretary) for non-Federal land defined in subsection (b)(1) is conveyed to the United States, the Secretary shall convey to the owner of the non-Federal land, subject to valid existing rights, all right, title, and interest of the United States in and to the Federal land defined in subsection (b)(2).
			(b)Land descriptions
 (1)Federal landThe term Federal land means the approximately 1.09 acres of land depicted as Tract 22-4556 on the map titled United States Department of the Interior, National Park Service, Northeast Region, Cape Cod National Seashore and dated October 20, 1963, Sheet 202-22A.
 (2)Non-federal landThe term non-Federal land means the approximately 1.02 acres of land depicted as Tract 26-4653 on the map titled United States, Department of the Interior, National Park Service, Northeast Region, Cape Cod National Seashore and dated October 27, 1964, Sheet 202-26.
 (c)Acceptable titleTitle to the non-Federal land conveyed to the United States under subsection (a) shall be such title as is acceptable to the Secretary, in conformance with title approval standards applicable to Federal land acquisitions.
 (d)Applicable laws; terms and conditionsThe exchange under this section shall be subject to— (1)the laws (including regulations) and policies applicable to exchanges of land administered by the National Park Service, including the laws and policies concerning equalization of values, and environmental compliance; with the exception of appraisal requirements, and
 (2)such terms and conditions as the Secretary determines to be appropriate. (e)AppraisalsFor the purpose of valuation of the land proposed for exchange under this section, the Secretary may use the appraisals conducted by Michael Sutton, Certified General Real Estate Appraiser, and dated July 14 and July 22, 2009.
 (f)AdministrationThe land acquired by the Secretary pursuant to the exchange authorized by this section shall be administered as part of the Cape Cod National Seashore.
 (g)MapsThe maps referred to in subsection (a) shall be on file and available for inspection in the appropriate offices of the Department of the Interior.
 (h)Definition of improved propertySection 4(d) of Public Law 87–126 (16 U.S.C. 459b–3(d)) is amended by adding at the end the following: The term improved property includes such dwelling structures (including the land thereon) as shall be conveyed by the Secretary pursuant to section 2 in exchange for conveyance to or acquisition by the Secretary of an improved property as described in this section..
			
